ORDER
Tsoucalas, Judge:
Upon consideration of defendants’ consent motion for modification of this Court’s opinion of July 21,1994, Slip Op. 94-119, and accompanying remand order, it is hereby
Ordered that, in light of Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, No. 93-1525 and 93-1534, slip op. (Fed. cir. Sept. *99130, 1994), Slip Op. 94-119 and the accompanying remand order are modified to make clear that the Department of Commerce properly treated U.S. direct selling expenses in exporter’s sales price transactions as a reduction ofUnited States price pursuant to 19U.S.C. § 1677a(e)(2) and is not required, upon remand, to add the U.S. direct selling expenses to foreign market value.